        CASE 0:12-cv-02066-PJS-HB Document 267 Filed 03/29/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

                                                      )
 SANDUSKY WELLNESS CENTER, LLC,                       )
 an Ohio limited liability company,                   )
 individually and as the representative of a          )
 certified class,                                     )
                                                      )      No. 0:12-CV-02066-PJS-HB
                                 Plaintiff,           )
                                                      )
                 v.                                   )
                                                      )
 MEDTOX SCIENTIFIC, INC., MEDTOX                      )
 LABORATORIES, INC. and JOHN DOES 1-                  )
 10,                                                  )
                                                      )
                                 Defendants.          )

                    ORDER PRELIMINARILY APPROVING CLASS
               ACTION SETTLEMENT, CLASS NOTICE AND CLAIM FORM

        This matter coming before the Court by stipulation of the parties and, after review and

consideration of the Settlement Agreement, and the Court being duly advised in the premises, IT IS

HEREBY ORDERED:

        1.      On March 27, 2019, Plaintiff filed an Agreed Motion for Preliminary Approval of

Class Action Settlement Agreement and Notice to the Class.

        2.      The Court has previously certified the following Class pursuant to Federal Rule of

Civil procedure 23: All persons who (1) between February 18, 2012, and February 26, 2012,

(2) were sent one or more of the 3,256 transmissions of the telephone facsimile message attached as

Exhibit A to the Complaint, which related to lead testing services by or on behalf of MedTox.

Excluded from the Class are:         (1) Any parent, subsidiary, affiliate, or controlled person of

Defendants, as well as their attorneys, officers, directors, agents, servants, or employees, and the

immediate family members of such persons; (2) the named counsel in this action and any employee

of their office or firm; and (3) this Court and its staff.
       CASE 0:12-cv-02066-PJS-HB Document 267 Filed 03/29/19 Page 2 of 3



       3.      In certifying the class, the Court found: (1) the Class is so numerous that joinder of

all members is impracticable; (2) there are common questions of fact or law that predominate over

any questions affecting only individual members; (3) the representative party will fairly and

adequately protect the interests of the class; and (4) a class action is an appropriate method for the

fair and efficient adjudication of the controversy.

       4.      The Court appointed plaintiff, Sandusky Wellness Center, LLC (“Sandusky”), as the

“Class Representative” and appointed attorney Glenn L. Hara of Anderson + Wanca as “Class

Counsel.”

       5.      Pursuant to Rule 23, the Court preliminarily approves the settlement of this action,

as embodied in the terms of the Settlement Agreement, as fair, reasonable, and in the best interests

of all those who will be affected by it.

       6.      The Settlement Agreement is incorporated by reference into this Order (with

capitalized terms as set forth in the Settlement Agreement) and is hereby preliminarily approved

and adopted as an Order of this Court.

       7.      The Settlement Agreement proposes notice to the Class in the form of Exhibit 2 to

the Settlement Agreement and proposes to send the notice by facsimile and, for any facsimiles that

are unsuccessful after three attempts, by U.S. mail to the name and mailing address the Settlement

Administrator identified through a reverse lookup process regarding the fax numbers identified in

the litigation, after updating those addresses with the U.S.P.S. National Change of Address

Database. The Court finds that this notice plan is reasonable and satisfies Rule 23 and the

requirements of due process under the United States Constitution. The plan is approved and

adopted.

       8.      The Court sets deadlines and dates for the acts and events set forth in the Settlement

Agreement and directs the Parties to incorporate these deadlines and dates in the Class Notice, as
                                                  2
         CASE 0:12-cv-02066-PJS-HB Document 267 Filed 03/29/19 Page 3 of 3



appropriate:

                  (a)      The Class Notice shall be sent on or before 14 days after the entry of this

         Order;

                  (b)      Any objection to the settlement or motion to intervene in this action,

         including any supporting brief, must be filed in this Court and postmarked and served on

         Class Counsel and Defendants’ counsel on or before 45 days after the Class Notice, or be

         forever barred;

                  (c)      Claims shall be submitted to the Claims Administrator on or before 60 days

         after the Class Notice, or be forever barred; and

                  (d)      The final approval hearing is hereby scheduled for Monday, June 17, 2019 at

      8:30 a.m. in Courtroom 14E (MPLS) before Judge Patrick J. Schiltz.




Dated:    March 29, 2019
                                                        s/Patrick J. Schiltz_____________________
                                                        Patrick J. Schiltz
                                                        United States District Judge




                                                    3
